DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 01/07/2021, 03/09/2021, and 04/22/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 14 contains limitations to an oxidation process that occurs when the ceramic particles are exposed to solar heat energy, specifically in a solar power tower. However, the independent claim 11 method does not specify any such solar heat energy exposure, or that the ceramic particles are actually placed in a tower (rather, the limitation to a tower in claim 11 is an intended use for the ceramic particles that are manufactured.) As such, it is unclear if the further limitations of claim 14 are meant to add steps of placing the ceramic particles in a solar power tower and exposing them to solar heat energy, or if these limitations are only indicative of a property that the particles would have under this hypothetical situation. As such, the metes and bounds of claim 14 are unclear, and the claim is indefinite under USC 112. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 11, 13, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao (US 4737477) in view of Ferrero et al (US 4145229).
	Regarding claim 11, Cao teaches a process for forming a ceramic material that is a black particulate, comprising the steps of forming a mixture of manganese oxide (MnO) along with other raw materials in a mixer (see column 3, lines 55-65). The mixture is stirred in the ball mill mixture into which it is introduced, and the resultant material is a homogenous dry mixture. Cao further teaches that the inventive method of producing ceramic particulate comprises adding water to a dry material mixture (see claim 4, lines 10-17) before formation of a rod and pellets therefrom. Dry pellets are produced and then heat treatment is carried out on said pellets. The heat treatment constitutes a sintering process; the temperature and time at which the heat treatment is undertaken is equivalent to that of the instant claims (see column 2, lines 55-60), and as such sintering necessarily occurs. As said heat treatment conditions in Cao are equivalent in terms of temperature and time to those of the instant claims, oxidation of the MnO component would necessarily occur equivalently. Therefore, a portion of MnO would necessarily be oxidized to Mn2O3. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claim 11 differs from Cao because Cao teaches mixing/milling the raw material and MnO to a size of 160 mesh, rather than a size of less than about 15 microns. However, it would have been obvious to one of ordinary skill in the art to modify Cao in view of Ferrero et al in order to use a particle size taught therein for the target milling size of the mixed powders. Ferrero et al teaches a similar process for producing a black ceramic pigment by forming a mixture of raw materials including manganese oxide (see claim 1), and therefore drying and heat treating the material (see claim 3). Cao teaches that a particle size of 5-20 microns should be used for the starting powder. One of ordinary skill would have been motivated to use this particle size for the Cao starting mixture because the lack of quantitative teaching as to this aspect of the process would lead one to look to other processes for an appropriate size. Ferrero provides such a teaching, and one would have had a reasonable expectation of success in the modification because both Cao and Ferrero teach similar processes of producing black ceramic pigments. In using the Ferrero starting particle size range, one would have arrived at a method wherein the mixing of the manganese oxide and raw material in the Cao process would result in a dry mixture having a particle size of less than 15 microns.  Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Each limitation of instant claim 11 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 13, Cao teaches that the inventive mixture comprises alumina (see Table, column 4) and further that the mixture can comprise kaolin (see column 2, lines 35-40). 
	Regarding claim 18, Cao does not specify the Munsell value of the inventive ceramic particle prior to exposure to solar heat energy in a solar power tower. However, as the ceramic particle of Cao is compositional and structurally equivalent to that of the inventive claims and is produced by an equivalent method, it necessarily follows that this property would also be equivalent in said Cao particle. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 19, as above, the equivalent particle taught by Cao, produced by a method equivalent to that of the instant claims, necessarily has an equivalent Munsell value property upon solar energy heat exposure.
	Regarding claim 20, Cao teaches heat treatment at 1000-1400 °C for 1-60 minutes (see column 2, lines 55-60. Each of these ranges closely overlap and thus render obvious the corresponding ranges of instant claim 20. 
Allowable Subject Matter
9.	Claims 12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 1, and wherein the raw material mixed with the manganese oxide comprises about 0.1 wt% to about 50 wt% silica and from about 30 wt% to about 99 wt% alumina. The prior art also does not teach a method wherein each limitation of instant claim 11 is met, and wherein further about 0.01 wt% to about 20 wt% FeO is also added to the mixer. 
10.	Claims 1-10 are allowed. The prior art, either alone or in combination, fails to teach or suggest a ceramic particle comprising about 0.01 wt% to about 10 wt% MnO, about 0.1 wt% to about 20 wt% Fe2O3, and about 0.01 wt% to about 10 wt% Mn2O3, wherein the particle further has compositional features derivable from being formed from a mixture of MnO and kaolin and/or bauxite, and wherein the particle has a size of 8-170 mesh. 
Conclusion
11.	Claims 11, 13-14, and 18-20 are rejected. Claims 12 and 15-17 are objected to. Claims 1-10 are allowed. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW18 November 2022